—In related negligence actions to recover damages for injury to property, which were joined for trial, Ward Mechanical Corporation, a defendant in both actions, appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated February 18, 1999, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, in both actions.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Ward Mechanical Corp. failed to make a show*666ing of entitlement to judgment as a matter of law. The papers submitted in support of its motion raised material issues of fact, including whether, the day before the fire, its employees worked in the area where the fire originated (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Santucci, J. P., Joy, Sullivan and Altman, JJ., concur.